Federal Defenders                                             52 Duane Street-10th Floor, New York, NY 10007
                                                                        Tel: (212) 417-8700 Fax: (212) 571-0392
OF NEW YORK, INC.                                                                www.federaldefendersny.org


                                                                                             Appeals Bureau
 David E. Patton                                                                           Barry D. Leiwant
  Executive Director                                                                       Attorney-in-Charge
 and Attorney-in-Chief
                                                          July 10, 2019
                                                       Granted.
                                                       So ordered.
                                                        July 15, 2019
        The Honorable Paul J. Oetken
        United States District Judge
        Southern District of New York
        40 Foley Square, Room 2101
        New York, New York 10007

        Re:   United States v. Casper
        Docket No. 19 Cr. 337 (JPO)

        Dear Judge Oetken:
                Mr. Casper pled guilty to one count of wire fraud on July 2, 2019. He remains free on
        $100,000 bail. His son, who is a high school football player in Montana, has been invited to
        participate in a National kicking and punting contest in Mahwaukee Wisconsin. With the consent
        of the government, he requests permission to travel to Wisconsin on July 19th and return to
        Montana on July 22nd.




                                                          Respectfully,


                                                          PHILIP L. WEISTEIN
                                                          Assistant Federal Defender

        PLW/jl

         cc:      AUSA Benjamin Scharrier
